Citation Nr: 0203747	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-04 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine with spondylosis and nerve 
root compression at C6-7, currently rated as 40 percent 
disabling.  

2.  Entitlement to service connection for a lumbar spine 
disability, including degenerative disc disease, status post 
fusion and laminectomy, spinal stenosis, spondylolisthesis, 
left foot drop, and atrophy of the left lower extremity.  

(The issue of whether the reduction in the veteran's improved 
disability pension due to the receipt of retroactive 
disability compensation in the amount of $2,360 was proper is 
addressed in a separate decision.)


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board first notes that the veteran submitted a claim for 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU) in 
March 1999.  The RO denied this claim on July 18, 2001.  It 
also denied a claim submitted pursuant to 38 U.S.C.A. § 1151 
at this time.  

In September 2001 the veteran submitted a Notice of 
Disagreement (NOD) with the RO's denial of a TDIU evaluation 
in the July 18, 2001 rating decision; however, there is no 
indication that the veteran was ever provided with a 
Statement of the Case (SOC) pertaining to this claim.  When 
there has been an initial RO adjudication of a claim and an 
NOD has been filed as to its denial, the veteran is entitled 
to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Regulations have recently been promulgated that gives the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (January 23, 2002) (to be codified as 
amended at 38 C.F.R. § 19.9).  

However, there are still actions that must be accomplished at 
the VARO level, as the required action takes place there or 
because current law requires it.  Therefore, the TDIU claim 
must be remanded because an SOC as not been issued, as such 
action takes place at the RO.  See Chairman's Memorandum 01-
02-01 (2002); Manlincon, supra.  

As will be described below, the increased rating and service 
connection issues noted on the title page are being remanded 
for additional development.  Pursuant to the new development 
regulations, such additional development could normally be 
performed internally by the Board.  However, because the TDIU 
issue must be remanded pursuant to Manlincon in this case, 
the increased rating and service connection issues must be 
remanded to the RO as well.  See Chairman's Memorandum 01-02-
01 (2002).  

Turning to the increased rating and service connection 
claims, the Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In particular, while the recent November 2000 VA examination 
thoroughly addressed the limitations resulting from the 
cervical spine disability, it did not clarify the 
etiology(ies) of the veteran's low back disability, including 
his left leg symptoms.  This issue is important because some 
medical opinions have appeared to attribute the left leg 
symptoms to the veteran's neck disability.  The etiology of 
the low back disability is also unclear.  It is uncertain as 
to whether this disability could have arisen from the neck 
disability, or whether it resulted from some other origin, 
including a congenital one.  

Therefore, the Board is of the opinion that a remand to 
schedule a VA examination is necessary.  Such an examination 
should discuss the etiology of the low back disorder and the 
left leg symptoms, to include a determination as to whether 
any of these problems are related to the cervical spine 
disability.  

In this regard, the cervical spine increased rating claim 
cannot be decided at this time because it is inextricably 
intertwined with the other issue being remanded.  
Specifically, a determination that the left leg symptoms are 
somehow related to the cervical spine disability could 
possibly impact the evaluation of that disability.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his 
cervical spine disability, and the 
current nature and etiology of the 
lumbosacral spine disability, including 
the symptoms pertaining to the left leg.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's disabilities should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected cervical 
spine disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Does the service-
connected cervical spine disability 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the 
effect of these manifestations 
(without consideration of other 
nonservice-connected impairments) on 
the ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.

(b) With respect to 
subjective complaints of pain, the 
examiner should comment on whether 
pain is visibly manifested upon 
palpation and movement of the 
cervical spine, and whether there are 
any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.  

	If there is painful motion of the 
cervical spine, the examiner should 
state at which point, in degrees if 
possible, the range of motion pain 
begins and ends.  


The examiner should note if such a 
determination cannot be made.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by 
the objective findings made on 
examination.  If unable to make this 
determination, the examiner should so 
state.  

(c) The examiner should 
address whether the service connected 
cervical spine disability involves 
only the joint structure, or the 
muscles and nerves as well.  

The examiner should also examine the 
veteran's lumbosacral spine and left 
lower extremity and answer the following 
questions:

(a) Describe the nature of the 
lumbosacral spine disability and the 
nature of the disability involving 
the left lower extremity.  If the low 
back disability is found to be a 
congenital defect was it subject to a 
superimposed disease or injury during 
service?  

(b) What is the likelihood that the 
lower back and/or left leg 
disabilities were incurred during the 
veteran's military service?  In 
answering this question, the examiner 
should review the service medical 
records and discuss any 
manifestations of these conditions 
during service.  

(c) What is the likelihood that the 
veteran's low back disability and/or 
left leg disability is proximately 
due to or the result of the service 
connected cervical spine disability, 
and if not, then whether, and to what 
degree, if any, either of these 
disabilities was aggravated by the 
service-connected cervical spine 
disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  If such aggravation 
is determined to have taken place, 
the examiner must address the 
following medical issues: 

(i)  The baseline manifestations which 
are due to the effects of the 
nonservice-connected low back and/or 
left leg disabilities; 

(ii)  The increased manifestations of 
the low back and/or left leg 
disabilities which, in the examiner's 
opinion, are proximately due to 
service-connected cervical spine 
disability based on medical 
considerations; and 

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of the low 
back and/or left leg disabilities are 
proximately due to the service-
connected cervical spine disability.  

If the low back and/or left leg 
disabilities are found to be related to 
service or to the cervical spine 
disability, the examiner should discuss 
the impact of such disability(ies) on the 
veteran to perform average employment in 
a civil occupation



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to a 
TDIU evaluation.  

5.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the Notice of Disagreement, such agency 
shall prepare a Statement of the Case 
pertaining to the issue of a TDIU 
evaluation.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an increased 
evaluation for a cervical spine 
disability and service connection for a 
disability of the lumbar spine.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2001), as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


